The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered, and decreed by the Court that the decree of the court below should be, and the same is hereby, reversed as to the portion granting divorce to complainant and awarding of attorney's fees, with directions to enter a decree granting a divorce to defendant upon his cross-bill; and the decree is affirmed as to the award of custody of the two minor children and the amount for their support.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.